AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON MARCH 2, 2-124214 811-21757 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] POST-EFFECTIVE AMENDMENT NO. 17 AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] POST-EFFECTIVE AMENDMENT NO. 13 THE AMERICAN INDEPENDENCE FUNDS TRUST (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) , MEZZANINE NEW YORK, NY 10017 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (212) 601-2736 ERIC RUBIN AMERICAN INDEPENDENCE FINANCIAL SERVICES PRESIDENT , MEZZANINE NEW YORK, NY 10017 COPIES TO: JONATHAN RAND DECHERT LLP 1 NEW YORK, NY 10036-6797 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: AS SOON AS PRACTICABLE AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT. IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX): [ X] IMMEDIATELY UPON FILING PURSUANT TO PARAGRAPH (b) [ ] ON (DATE) PURSUANT TO PARAGRAPH (b) [ ] 60 DAYS AFTER FILING PURSUANT TO PARAGRAPH (a)(1) [ ] ON (DATE) PURSUANT TO PARAGRAPH (A)(1) [ ] 75 DAYS AFTER FILING PURSUANT TO PARAGRAPH (a)(2) [ ] ON (DATE) PURSUANT TO PARAGRAPH (a)(2) OF RULE 485 IF APPROPRIATE, CHECK THE FOLLOWING BOX: [ ] THIS POST-EFFECTIVE AMENDMENT DESIGNATES A NEW EFFECTIVE DATE FOR A PREVIOUSLY FILED POST-EFFECTIVE AMENDMENT. March 1, 2009 · Class A Shares Class C Shares Stock Fund Financial Services Fund International Equity Fund Short-Term Bond Fund Intermediate Bond Fund Kansas Tax-Exempt Bond Fund NOT FDIC Insured. May lose value. No bank guarantee. The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. American Independence Financial Services, LLC is a limited liability company. The Notice of Privacy Policy and Practices of the Funds is included with this Prospectus, but is not considered to be a part of the Prospectus. Inside This Prospectus Descriptions of each funds goal, strategy, and main risks, along with information on costs, and the individuals who manage the funds. About the Funds American Independence Funds Stock Fund 1 Financial Services Fund 5 International Equity Fund 11 Short-Term Bond Fund 16 Intermediate Bond Fund 21 Kansas Tax-Exempt Bond Fund 26 The Investment Adviser 30 How to Invest A Choice of Share Classes 33 How To Buy Fund Shares 39 How To Sell and Exchange Fund Shares 41 Shareholder Services and Policies 43 Information, instructions, and policies to know about your fund account and transactions 45 Distributions and Taxes 49 Financial Highlights 50 Notice of Privacy Policy 61 T ICKER SYMBOL Class A  IFCSX Class C  isfsx CUSIP NUMBERS Class A  026762807 Class C  026762732 A M E R I C A NI N D E P E N D E N C E F U N D S Stock Fund The Funds goal is to provide investors with long-term capital appreciation. MAIN STRATEGIES The Fund normally invests at least 80%* of its net assets, plus borrowings for investment purposes, in common and/or preferred stocks and at least 65% of its total assets in such stocks issued by U.S. companies with large market capitalizations (over $5 billion) at the time of purchase. The Funds Sub-Adviser uses a value oriented approach to selecting stocks by identifying stocks that it considers undervalued (i.e. priced less than its real worth). The Funds Sub-Adviser also considers the companys soundness and earnings prospects. If the Funds Sub-Adviser determines a company may no longer benefit from the current market and economic environment and shows declining fundamentals, it will eliminate the Funds holding of the companys stock. The Fund may also invest in securities that are convertible into common stock and preferred stock. MAIN RISKS The value of the Funds investments, and the value of your investments in the Fund will fluctuate with market conditions. You may lose money on your investment in the Fund, or the Fund could underperform other investments. Other principal risks include: Stock Market Risk Stock prices change daily, and may rise or fall in response to business, political, or economic news. Declines in the market may occur rapidly or slowly, and may be short- or long-lived. The Funds share price changes with the value of the Funds securities, and when you sell shares they may be worth more or less than what you paid for them. Style Risk Growth stocks and value stocks tend to perform differently in different markets. Because the Fund invests primarily in value stocks, its performance may lag when growth stocks outperform value stocks. Mid- and Small-Cap Risk Because midsized and small companies tend to have limited business lines, financial resources, and competitive advantages compared to larger companies, their stock prices tend to fluctuate more than those of larger companies, and may move in a different direction than the broader market. Shares of small companies in particular may be thinly traded, making them potentially less easy to buy or sell at a desired time or price. Rising interest rates and changes in key personnel may hurt small businesses more than large ones. The Fund is diversified under the Investment Company Act of 1940, as amended (the 1940 Act). * The Fund will provide notice to shareholders at least 60 days prior to any change to this policy. Stock Fund 1 PREDECESSOR FUND Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the Stock Fund (the predecessor fund) on March 2, 2006. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered a class of shares similar to the Funds Class A shares known as Premium Class Shares. As a result of the reorganization, the fund will carry forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Class A shares of the fund includes the performance of the predecessor funds Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The performance of the Class C shares after the reorganization includes the performance of the Funds Institutional Class shares, which has been restated to reflect the differences in any applicable sales charges and expenses. FUND PERFORMANCE The bar chart and the table listed below give some indication of the risks of an investment in the Fund by showing in the bar chart how the Stock Fund has performed from year to year and by comparing in the table the Funds performance over time to that of the Standard & Poors 500 ® Composite Stock Index (S&P 500 ® ), a widely recognized, unmanaged index of common stocks. The Russell 1000 Value Index will be used as the Funds benchmark. The Russell 1000 Value Index is an unmanaged index of large-cap value stocks. The Fund has been in existence since January 21, 1997, but until March 2, 2006, the Fund was organized as the Stock Fund of the former American Independence Funds Trust. From March 1, 2006 to March 1, 2007 the Fund was managed by Barrow, Hanley, Mewhinney & Strauss, Inc. Prior to December 1999, the Fund was managed by another sub-adviser. The returns for Class A, Class C and Institutional Class will differ because of differences in the expenses of each class. Of course, past performance (before and after taxes) does not indicate how the Fund will perform in the future. PERFORMANCEBARCHARTAND TABLE YEAR-BY-YEARTOTALRETURNS- CLASSA SHARES {1} Both the bar chart and the table assume reinvestment of dividends and distributions and reflect voluntary and contractual fee reductions. Without such fee reductions, the Funds performance would have been lower. Best quarter 20.27 % Q2  03 Worst quarter (22.35 )% Q4  08 (1) These figures are for the year ended December 31 of each year. They do not reflect sales charges and would be lower if sales charges were included. 2 Stock Fund AVERAGE ANNUAL TOTAL RETURNS One Year Five Years Ten Years Ended Ended Ended December 31, December 31, December 31, Inception Return Before Taxes January 21, 1997 Class A -31.61% 1.56% 3.01% Class C -26.62% 3.02% 3.66% Return After Taxes on Distribution Class A -32.13% 0.32% 2.03% Return After Taxes on Distribution and Sale of Shares Class A -22.58% 2.60% 2.99% S&P 500 Index (reflects no deduction for fees, expenses or taxes) -37.00% -2.19% -1.38% Russell 1000 Value Index (reflects no deduction for fees, expenses or taxes) -36.85% -0.75% 0.54% (1) These figures reflect deduction of sales charges. (2) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Stock Fund 3 FEES AND EXPENSES These tables are intended to help you understand the various costs and expenses you will pay as a shareholder in the Fund. These tables do not reflect charges that may be imposed in connection with an account through which you hold Fund shares. A broker dealer or financial institution maintaining an account through which you hold Fund shares may charge separate account, service or transaction fees on the purchase or sale of Fund shares that would be in addition to the fees and expenses shown here. SHAREHOLDER FEES (fees paid directly from your investment) Class A Shares Class C Shares Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None Maximum deferred sales charge (as a percentage of the Net Asset Value at purchase) None 1.00% ANNUAL FUND OPERATING EXPENSES Management Fee 1.00% 1.00% Distribution (12b-1) and Service Fees 0.50% 1.00% Other Expenses 0.37% 0.37% Total Annual Fund Operating Expenses Before Reductions 1.87% 2.37% Expense Reductions 0.43
